DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 28-35, 37-63, and 67-69 are pending (claim set as filed on 10/29/2021).
Applicant’s election without traverse of Group I, product claims, in the reply filed on 08/17/2020 is acknowledged. Claims 37-63 stand withdrawn as being directed to the non-elected inventions. 
Therefore, claims 28-35 and 67-69 are under examination.

Priority
	This application is a CON of 14/450,020 (now abandoned) filed on 08/01/2014 which has provisional applications to 61/862,933 filed on 08/06/2013 and 61/861,958 filed on 08/02/2013.

Information Disclosure Statement
	The Information Disclosure Statement filed on 11/03/2021 has been considered.

Withdrawal of Rejections
The response and amendments filed on 10/29/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §102/103, Anticipation-Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-29, 32-33, and 67-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Bhatia (US 2008/0181935 A1) - previously cited.
	Bhatia’s general disclosure relates to compositions comprising collagen and methods of preparing the compositions and methods of their use (see abstract & ¶ [0002]). 
claim 28’s first limitations and claim 69, Bhatia teaches “collagen compositions are prepared with substantially high yield of collagen from a source tissue. In certain embodiments, collagen compositions of the invention show reduced contamination, e.g. contamination by cellular and/or other protein contaminants” (see ¶ [0006]). Bhatia teaches “the method comprises decellularizing the composition after said stem cells have deposited a detectable amount of at least one extracellular matrix protein. In more specific embodiments, the extracellular matrix protein is collagen (e.g., Type I, II, III or IV), fibronectin, or elastin” (see ¶ [0019], [0059]). Bhatia teaches “the collagen composition can be contacted with an enzyme capable or partially or completely removing telopeptides from the collagen. The enzyme can be any proteolytic enzyme known to those of skill in the art that is capable of removing telopeptides from the collagen. In certain embodiments, the enzyme is pepsin or papain” (see ¶ [0079]-[0084], [0090], [0158]). The collagen composition is sheared with a tissue homogenizer (see ¶ [0089] and see Examples 1-4 for the preparation of the extracellular matrix (ECM)). 
Regarding base claim 28’s structural limitations of collagen/GAG/fibronectin, Bhatia teaches “the invention encompasses methods for determining the total content of specific protein in the collagen compositions of the invention including but not limited to collagen (e.g., collagen type I, type III, type IV), laminin, elastin, fibronectin, and glycosaminoglycan” (see ¶ [0092], [0097]-[0098]). The particular collagens include type I collagen, type II collagen, type III collagen and type IV collagen and wherein the collagen compositions of the invention comprise between 2 and 15% type IV collagen (see ¶ [0037], [0092]) and the collagen can be formulated in water or phosphate buffered saline and further be at any concentration useful to those of skill in the art such as 0.1-100 mg/mL (see ¶ [0127]-[0128]). Bhatia teaches “compositions provided herein are substantially free of cellular debris, subcellular debris and/or contaminating proteins 
Consequently, the claimed product appears to be anticipated by the reference based on the fact that the prior art reference of Bhatia teaches substantially similar processes of engineering a biomaterial comprising an enzymatically digested (e.g. claim 69 interpreted as a product-by-process limitation, MPEP 2113) tissue to produce a decellularized ECM which comprises collagen, glycosaminoglycans which is sulfated due to the anionic detergent, e.g., sodium dodecyl sulfate in buffer, and fibronectin in a reduced concentration. This provides a technical reasoning to believe or support that the prior art composition will have the same concentrations such as in Applicant’s claimed range (e.g. “per mg in the single tissue”). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.
However, in the alternative, even if the reference product and the claimed product are not one and the same and there is, in fact, no anticipation (e.g., in the situation that Applicant is able to objectively or convincingly prove that there is indeed a difference in concentration), the reference product would, nevertheless, have rendered the claimed product obvious to one of ordinary skill in the art at the time the claimed invention was filed in view of the fact that any nominal difference between the product would appear to be reasonably expected variances due to the extraction or purification process. If not expressly taught by the reference regarding the claimed concentration values, Bhatia does explicitly suggests that “collagen can be at any concentration useful to those of skill in the art” (see Bhatia at ¶ [0128]) and “dosages will depend upon the substance or substances administered, the therapeutic endpoint, the desired effective concentration at the site of action or in a body fluid, and the type of administration” (see Bhatia prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization.
Accordingly, the claimed composition thereof would have been anticipated, or in the alternative, obvious to those skilled in the art within the meaning of USC §102-103.

	Regarding claims 29 and 32-33 pertaining to the anatomical region of the extracellular matrix, Bhatia teaches the source of the placental tissue can be any mammal, human placenta is used in certain embodiments. The placental tissue can be from any part of the placenta including the amnion, whether soluble or insoluble or both, the chorion and the umbilical cord, or from the entire placenta (see ¶ [0011], [0056]).
claim 67, Bhatia teaches a hydrogel composition is applied on the collagen composition i.e., discharged on the surface of the collagen composition. The hydrogel composition for example, may be sprayed onto the collagen composition, saturated on the surface of the collagen composition, soaked with the collagen composition, bathed with the collagen composition or coated onto the surface of the collage collagen composition (see ¶ [0139]).
Regarding claim 68, as discussed above, since all of the claimed elements are taught by Bhatia, then the claimed composition should inherently or naturally have the same functions as the claimed invention being “configured to differentiate”. The MPEP at 2112.01 states that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best … When the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not”. 

Claims 29-32 are rejected under 35 U.S.C. 103 as unpatentable over Bhatia as applied to claims 28-29, 32-33, and 67-69 above, in further view of Taylor (US 2012/0183944 A1) - previously cited references.
Bhatia’s disclosure is taught above as it pertains to a decellularized ECM composition comprising collagen, sGAG, and fibronectin.
However, Bhatia does not teach: the anatomical region of the single tissue is selected from the group consisting of renal cortex, renal medulla, and renal papilla; or selected from the group consisting of vascular endothelium, liver sinusoid, lung airway, lung parenchyma, claims 29-32).
Taylor’s disclosure relates to organs and tissues, and more particularly to methods and materials for decellularizing and recellularizing organs and tissues, and extracellular matrices thereof (see abstract & ¶ [0001]-[0005]). Taylor teaches representative decellularized organs include a heart, a kidney, a liver, spleen, pancreas, or a lung (see ¶ [0015]). Taylor discloses decellularized renal cortex, medulla (see ¶ [0105]). A decellularized organ or tissue consists essentially of the extracellular matrix (ECM) component of all or most regions of the organ or tissue, including ECM components of the vascular tree. ECM components can include any or all of the following: fibronectin, fibrillin, laminin, elastin, members of the collagen family (e.g., collagen I, III, and IV), glycosaminoglycans (see ¶ [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an anatomical region of the single tissue such as taught by Taylor for obtaining decellularized extracellular matrix in Bhatia. To one of ordinary skill in the art, extracellular matrix is readily known and found ubiquitous in many tissue sources such as evident in Taylor’s disclosure which discloses the ECM components can include any or all of the following: fibronectin, fibrillin, laminin, elastin, members of the collagen family (e.g., collagen I, III, and IV), glycosaminoglycans. Hence, it would have been prima facie obvious to envisage the (A) combining prior art elements according to known methods to yield predictable results; performing a (B) simple substitution of one known element for another to obtain predictable results; or (E) an obvious to try (see MPEP 2141 (III): Exemplary rationales). The ordinary artisan would have had a reasonable expectation of success as both references are in the same 

Claims 34-35 are rejected under 35 U.S.C. 103 as unpatentable over Bhatia as applied to claims 28-29, 32-33, and 67-69 above, in further view of Leach (US 2014/0023723 A1) - previously cited references.
Bhatia’s disclosure is taught above as it pertains to a decellularized ECM composition comprising collagen, sGAG, and fibronectin.
However, Bhatia does not teach: wherein the extracellular matrix solution is void of greater than 99% of nuclear material (claim 34); or wherein the region- specific extracellular matrix solution has less than 1 ng DNA / mg tissue (claim 35).
Leach teaches the cells are treated with an anionic detergent, e.g., sodium dodecyl sulfate in buffer to disrupt cell membranes and aid in the removal of cellular debris from tissue (see ¶ [0090]) and further teaches the result is then decellularized and removed from the TCP, resulting in a composition of the cell-secreted components without the antigenic cellular structures or contaminating DNA (see ¶ [0002]). Leach teaches a composition comprising a decellularized ECM (DM) derived from human MSCs, wherein the DM has a protein content of about 10-20 μg/cm, wherein the DM has 99% less DNA as compared to a non-decellularized ECM control sample, and wherein the DM expresses type I collagen, fibronectin, biglycan, and, decorin (see ¶ [0025]). Leach discloses the DM also comprises glycosaminoglycans and proteins closely associated with collagen such as the basement membrane complex, laminin, fibronectin, growth factors, and cytokines (see ¶ [0064], [0068], and [0096]).


Examiner’s Response to Arguments 
Applicant’s amendments and arguments filed on 10/29/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing bridging ¶ of pages 10-11 of the remarks) that Bhatia is directed to removal of telopeptides which breaks intermolecular bonds while fragmentation of macromolecules relates to breaking intramolecular bonds and thus the processes are not equivalent, this argument is not persuasive because the claims are to be given the broadest reasonable interpretation (BRI) (MPEP 2111). The specification does not provide any definition of macromolecule fragments or fragmentation and therefore, under BRI, the removal of telepeptides would still read on collagen fragments as further explained in the following paragraphs below. 
In response to Applicant’s argument (addressing pages 11-12 of the remarks) that “In the same manner, an enzyme such as pepsin must be applied to ECM under carefully tailored conditions in order to produce the result of digesting the ECM into macromolecule fragments 
In response to Applicant’s argument (addressing page 13 of the remarks) that “a skilled artisan would expect that substantially lowering the concentration of collagen below a natural concentration may render the collagen composition of Bhatia inoperable”, this argument is not persuasive because the Examiner maintains the previous position of record wherein Bhatia explicitly suggests that “collagen can be at any concentration useful to those of skill in the art” (see Bhatia at ¶ [0128]) and “dosages will depend upon the substance or substances administered, the therapeutic endpoint, the desired effective concentration at the site of action or in a body fluid, and the type of administration” (see Bhatia at ¶ [0137]). Regardless, the MPEP at 2144.05 (II)(A) states that: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization.

New Grounds of Rejection
Claim Rejections - 35 USC §102/103, Anticipation-Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-29, 32-33, and 67-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Zhang (US Patent no. 9,938,502 B2 with a PCT publication date of 05/18/2012).
Zhang’s general disclosure relates to compositions and methods for mimicking an in vivo environment for culturing cells in vitro. The in vivo mimicking environment is based on the tissue-specific extracellular matrix wherein the matrix provides a substrate for which the cultured cell originated from (see abstract). 
Regarding base claim 28, Zhang teaches a tissue-specific extracellular matrix that is decellularized (see col. 2, lines 58-67). Zhang teaches “decellularization/oxidation procedures removed up to 95% of cellular compounds and preserved several key molecular composition complexes of ECM, i.e. collagen I-V, proteoglycans and glycosaminoglycans, fibronectin and laminin” (see col. 28, lines 54-58). Zhang teaches “the tissue-specific particles are mixed with pepsin prior to forming a solution, wherein the solution comprises hydrochloric acid (see col. 4, lines 8-10, & col. 9, lines 6-24, & col. 17-18, adjoining lines 54-59).
Consequently, the claimed product appears to be anticipated by the reference based on the fact that the prior art reference of Zhang teaches substantially similar processes of engineering a biomaterial comprising an enzymatically digested (e.g. claim 69 interpreted as a product-by-process limitation, MPEP 2113) tissue to produce a decellularized ECM which comprises collagen, glycosaminoglycans, and fibronectin in a reduced concentration. This provides a technical reasoning to believe or support that the prior art composition will have the same concentrations such as in Applicant’s claimed range (e.g. “per mg in the single tissue”). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.
However, in the alternative, even if the reference product and the claimed product are not one and the same and there is, in fact, no anticipation (e.g., in the situation that Applicant is able to objectively or convincingly prove that there is indeed a difference in concentration), the reference product would, nevertheless, have rendered the claimed product obvious to one of ordinary skill in the art at the time the claimed invention was filed in view of the fact that any 
The MPEP at 2144.05 (II)(A) states that: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. Accordingly, the adjustments of particular conventional working conditions (e.g., concentrations of ingredients) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. Zhang teaches final concentrations of collagen, cartilage tissue powder, and tissue powder extract were all 1 mg/ml (see col. 30, lines 46-47). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed dependent upon its intended use. Absent any teaching of criticality by the Applicant concerning the concentration of claimed elements, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization.
Accordingly, the claimed composition thereof would have been anticipated, or in the alternative, obvious to those skilled in the art within the meaning of USC §102-103.

Regarding claims 29-33, Zhang teaches the tissue of the invention can be selected from the group consisting of heart, kidney, liver, lung, pancreas, spleen, bladder, cartilage, bone, brain, spine cord, peripheral nerve, ureter, urethra (see col. 3, lines 9-12).
Regarding claims 34-35, Zhang teaches “the DNA content of the decellularized tissue ECM discs was quantified. While the DNA content in fresh-frozen liver tissue was 2.46±0.20 
Regarding claim 67, Zhang teaches the decellularized tissue extract is incorporated into a hydrogel and cultured with the appropriate cell type (see col. 18, lines 15-33). 
Regarding claim 68, Zhang teaches compositions and methods for mimicking an in vivo environment for culturing cells in vitro and useful for investigating tissue developmental biology, stem cell differentiation and tissue engineering (see abstract & col. 8, lines 4-20). 


Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653